People v Bodie (2015 NY Slip Op 06435)





People v Bodie


2015 NY Slip Op 06435


Decided on August 5, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 5, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2012-08531
 (Ind. No. 11-01218)

[*1]The People of the State of New York, respondent, 
vDameon Bodie, appellant.


Marianne Karas, Thornwood, N.Y., for appellant.
Janet DiFiore, District Attorney, White Plains, N.Y. (Jennifer Spencer, Laurie G. Sapakoff, and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered July 31, 2012, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The County Court provided a meaningful response to a jury note requesting clarification of the defense of justification (see People v Nash, 83 AD3d 872, 873; see also People v Whitney, 95 AD3d 1147, 1147; People v Hayes, 48 AD3d 831, 831).
The defendant's contention that the County Court was biased against the defense is unpreserved for appellate review (see People v Rodriguez, 111 AD3d 856, 859). In any event, the record does not support the defendant's contention (see id. at 859).
The defendant's challenges to comments the prosecutor made in the opening statement and during summation are unpreserved for appellate review because defense counsel did not object to the comments (see CPL 470.05[2]; People v Romero, 7 NY3d 911, 912; People v Arroyo, 309 AD2d 870, 871). In any event, the challenged comments did not deprive the defendant of a fair trial (see People v Olivo, 23 AD3d 584, 584).
The County Court providently exercised its discretion in denying the defendant's request to introduce evidence of the victim's prior conviction (see People v Wilson, 71 AD3d 799, 800).
Contrary to the defendant's contention, the County Court providently exercised its discretion in admitting certain photographs into evidence, as the photographs were relevant to material issues in the case (see People v Thomas, 99 AD3d 737, 738; People v Collic, 285 AD2d 514, 515).
The defendant's remaining contentions are without merit.
ENG, P.J., HALL, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court